IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-71,296-01


EX PARTE CLIFTON LAMAR WILLIAMS





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. 114-1505-06-A IN THE 114TH DISTRICT COURT

SMITH COUNTY



Per curiam.


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	Applicant was convicted in October 2006 of capital murder committed on July 9,
2005.  Tex. Penal Code Ann. § 19.03(a)(2).  Based on the jury's answers to the special
issues set forth in the Texas Code of Criminal Procedure, Article 37.071, sections 2(b) and
2(e), the trial court sentenced him to death.  Art. 37.071, § 2(g). (1)  This Court affirmed
applicant's conviction and sentence on direct appeal.  Williams v. State, No. AP-75,541 (Tex.
Crim. App. Nov. 26, 2008) (not designated for publication).
	Applicant presented fourteen allegations in his application in which he challenges the
validity of his conviction and sentence.  The trial judge entered findings of fact and
conclusions of law and recommended that relief be denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We agree with the trial judge's recommendation and adopt the trial judge's findings and
conclusions.  Based upon the trial court's findings and conclusions and our own review of
the record, relief is denied.
	IT IS SO ORDERED THIS THE 18TH DAY OF MARCH, 2009.

Do Not Publish
1.   Unless otherwise indicated all references to Articles refer to the Code of Criminal
Procedure.